Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/13/2020. In virtue of this communication, claims 1 – 25 are currently pending in the instant application.
Specification
2.	The title is objected to because of the following informalities: acronym “RAN” should be spelled out. Appropriate correction is required.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  acronym “SAE” should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 3, 5 – 15, and 17 – 24  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeong et al. (hereinafter “Jeong”) (Pub # US 2016/0050601 A1).
Regarding claims 1 and 13, Jeong discloses a method of a first node (see new MME 150) in a wireless communication system (see Fig. 1), the method comprising: 

identifying a radio access network (RAN) UE identifier of the UE (see [0082] for the request message from the UE through eNB, see [0085] for a new RAN message contains eNB UE S1AP ID); and 
transmitting information related to a mapping relation between the RAN UE identifier and the unique identifier of the UE to a second node (i.e. a dedicated MME 154), based on the unique identifier of the UE (see [0082] for a mapped GUTI, i.e., P-GUTI, see [0085] for the new MME transmits a message to the dedicated MME contain at least one of MME UE S1AP ID, eNB UE S1AP ID, GUTI, GUMMEI, MMEGI and additional GUTI/P-TMSI).
Regarding claims 7 and 19, Jeong discloses a method of a second node (i.e. a dedicated MME 154) in a wireless communication system (see Fig. 1), the method comprising: 
receiving information related to a mapping relation between a radio access network (RAN) UE identifier and a unique identifier of the UE from a first node (see new MME 150) (see [0082] for a mapped GUTI, i.e., P-GUTI, see [0085] for the new MME transmits a message to the dedicated MME contain at least one of MME UE S1AP ID, eNB UE S1AP ID, GUTI, GUMMEI, MMEGI and additional GUTI/P-TMSI);
identifying the unique identifier of the UE and the RAN UE identifier (see [0084], [0086] - [0090], [0098] – [0100] for determine, using at least one of additional GUTI and 
processing information on the UE received from at least one of a third node and a fourth node (see old MME 152), based on the RAN UE identifier of the UE (see [0084] for information about the UE usage type is delivered through the identification response message transmitted from the old MME, see [0086], [0099] for eNB UE S1AP ID is an identifier allocated by the eNB to identify the UE, and the eNB determines which UE needs redirection).
Regarding claims 2 and 14, Jeong discloses wherein the unique identifier of the UE is identified based on first information transmitted from the UE and second information transmitted from a network entity (see [0085] for GUTI and a global unique MME identity (GUMMEI).
Regarding claims 3, 8, 15, and 20, Jeong discloses wherein the information related to the mapping relation between the RAN UE identifier and the unique identifier of the UE comprises at least one of RAN UE identifier information configured based on the unique identifier of the UE and a pair comprising the RAN UE identifier and the unique identifier of the UE (see [0085] – [0086] for at least one of MME UE S1AP ID, eNB UE S1AP ID, GUTI, GUMMEI, MMEGI and additional GUTI/P-TMSI).
Regarding claims 5, 9, 17, and 21, Jeong discloses wherein the unique identifier of the UE is a globally unique temporary identifier (GUTI), wherein the first information is an SAE-temporary mobile subscriber identity (S- TMSI), wherein the network entity is a mobility management entity (MME), and wherein the second information is a globally unique MME identifier (GUMMEI) (see [0082] – [0085]).

Regarding claims 11 and 23, Jeong discloses receiving the RAN UE identifier and measurement-related information of the UE from at least one of the third node and the fourth node (see [0083] – [0085], [0095] – [0097], [0102], [0106], [0138], [0163], [0187]).
Regarding claims 12 and 24, Jeong discloses transmitting information on the UE received from at least one of the first node, the third node, and the fourth node to a fifth node, wherein the information on the UE is transmitted along with the unique identifier of the UE (see [0084]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter “Jeong”) (Pub # US 2016/0050601 A1) as applied to claims 1, 13, and 19 above, in view of Kim et al. (hereinafter “Kim”) (Pub # US 2020/0396587 A1).

In an analogous art, Kim discloses the unique identifier of the UE is a fifth generation (5G)-globally unique temporary identifier (5G-GUTI), wherein the first information is a 5G SAE-temporary mobile subscriber identity (5G-S-TMSI), wherein the network entity is an access and mobility management function (AMF), and wherein the second information is a globally unique AMF identifier (GUAMI) (see Kim, abstract, [0128], [0139] for a 5G-GUTI is used wherein 5G-S-TMSI is part of this value, 5G-GUTI shall be structured as: <5G-GUTI> := <GUAMI> <5G-TMSI> where GUAMI identifies the assigned AMF and 5G-TMSI identifies the UE uniquely within the AMF).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Jeong and have the unique identifier of the UE is a fifth generation (5G)-globally unique temporary identifier (5G-GUTI), wherein the first information is a 5G SAE-temporary mobile subscriber identity (5G-S-TMSI), wherein the network entity is an access and mobility management function (AMF), and wherein the second information is a globally unique AMF identifier, as taught by Kim, thereby enabling the NG-RAN to identify a service for the UE and enable more efficient radio signaling procedures during Paging and Service Request, as discussed by Kim (see Kim, [0128], [0139]). 
. 
8.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter “Jeong”) (Pub # US 2016/0050601 A1) as applied to claim 19, in view of Lindheimer et al. (hereinafter “Lindheimer”) (Pub # US 2021/0219355 A1).
	Regarding claim 25, Jeong does not disclose specifically that the UE inserts an upper 39 bits of a fifth (5G) SAE temporary mobile subscriber identity (5G-S-TMSI) value allocated by the 5G core network in initial setup into an RRCSetupRequest message.
	In an analogous art, Lindheimer discloses that the UE inserts an upper 39 bits of a fifth (5G) SAE temporary mobile subscriber identity (5G-S-TMSI) value allocated by the 5G core network in initial setup into an RRCSetupRequest message (see Lindheimer, [0153] – [0160] for the UE prepares the RRC connect request message include parts of the 5G-S-TMSI (i.e., 40 bits length), and both NR and LTE connected to 5GS and a 5G core network can manage the 5G-S-TMSI).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Jeong and have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645